Citation Nr: 1503761	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  13-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The appellant testified at a hearing before the undersigned Veterans Law Judge via videoconference on June 4, 2014.  A transcript of that hearing has been associated with the Veteran's Virtual VA file.  

The Board notes that in his VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran indicated that he wished to also appeal the denial of service connection for tinnitus.  The Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108 (West 2014).  Pursuant to applicable legal authority, an appeal is initiated by a timely filed notice of disagreement (NOD).  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.200 (2014).  The NOD must be filed with the office that entered the determination with which disagreement has been expressed.  See 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300 (2014).

Except in cases of simultaneously contested claims, a claimant, or his or her representative must file a NOD within one year from the date that the agency mails the notice of determination.  Otherwise, that determination becomes final.  The date of mailing the letter of notification of determination is presumed to be the same as that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (2014).  A written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) and a desire to contest the result constitutes a NOD.  While special wording is not required, the NOD must be in terms which can reasonably be construed as disagreement with that determination and a desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.201 (2014).  

In the present case, the RO mailed a rating decision on January 5, 2011, denying service connection for, among other things, hearing loss and tinnitus.  On December 8, 2011, the Veteran submitted a written NOD in which he clearly stated "I disagree with rating decision dated 1-5-11 denying service connection for (hearing loss)."  He did not indicate in that statement that he wished to appeal the denial of his claim of service connection for tinnitus.  The first indication that the RO received regarding the Veteran's wish to appeal his claim of service connection for tinnitus was in the VA Form 9, submitted in January 10, 2013.  As such, the question of service connection for tinnitus was not developed for the Board's review by the agency of original jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is at least as likely as not attributable to his active military service.  


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a), 3.304 (2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Alternatively, for chronic diseases shown in service, as defined by regulation, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) current or present manifestations of the same disease.  Id. at 495-97.  Continuity of symptomatology may be established if it is demonstrated that (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. 

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

Service connection is not precluded "for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  "[W]here there was no evidence of the veteran's hearing disability until many years after separation from service, '[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service; the requirements of section 1110 would be satisfied.'" Id. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).

In this matter, the Veteran claims that he developed bilateral hearing loss as a result of his active military service.  Specifically, he has testified that he was subjected to excessively loud noise as a result of his service as an indirect fire infantryman.  He testified that he served as the personal carrier driver of a 4.2 mortar platoon and reports that when shooting shells, the noise compared to setting off a stick of dynamite.  He also reported that he regularly shot M16s with a XM148 grenade launcher.  He also reported regularly using C4 explosives as part of a search and destroy outfit.  He asserts that he never wore ear protection while in the military because it would impede his ability to hear incoming enemy attacks.  

Upon entrance into service in September 1964, the Veteran was given an audiometric examination.  His entrance examination report lists the following puretone thresholds, in decibels:    





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
25 (10)
20 (10)
20 (10)
N/A
15 (10)
20 (10)
LEFT
25 (10)
20 (10)
20 (10)
N/A 
15 (10)
20 (10)

(Service department audiometric testing conducted before November 1967 generally applied ASA standards.  Thereafter, an ISO standard has been applied.  The numbers in parentheses reflects a pre-conversion ASA standard.) 

The Veteran was not given an examination upon separation in August 1967.  He testified that in the 1970s he requested a hearing examination from the VA Medical Center in Winston-Salem, North Carolina, but that an examination was never scheduled or conducted. 

In June 2010, the Veteran submitted for a VA audiology consultation.  He was noted to have hearing within normal limits at 250-500 Hz, sloping to mild to severe sensorineural hearing loss from 250-8000 Hz in the right ear; and hearing within normal limits at 250-1000 Hz, sloping to moderate to severe sensorineural hearing loss from 250-8000 Hz in the left ear.  His word recognition scores were 88 percent in the right ear and 92 percent in the left ear.  The examiner stated that the Veteran would likely benefit from amplification.

In December 2010, the Veteran presented for a VA audiometric examination with regard to his claim of service connection for hearing loss.  A report of that examination gave the following pure tone thresholds, in decibels:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
15
55
60
70
50
LEFT
35
40
55
75
75
61.25

The Veteran's speech recognition score was 94 percent for the right ear and 94 percent for the left ear.  The examiner noted that the Veteran was exposed to combat-related noise during active military service as well as occupational noise secondary to his post-service employment as a truck driver.  The examiner stated that he was unable to provide a medical nexus opinion regarding the origin of the Veteran's hearing loss without resorting to mere speculation.  In light of the above audiological evidence, the Board notes that the Veteran has hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

In the present case, it cannot be said that the Veteran's hearing loss manifested to a compensable degree within a year of separation from service as there is no evidence suggestive of compensable hearing loss within a year of service.  The one-year presumption for organic disease of the nervous system under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  Thus, the claim for service connection for hearing loss must be evaluated under 38 C.F.R. § 3.303(a).  As discussed above, the Veteran has hearing loss for VA purposes and VA has conceded military noise exposure.  Therefore, the question remaining is one of nexus between current disability and the noise exposure during military service.  See Davidson, supra.

Significantly, the VA examiner indicated in the December 2010 examination report that he could not resolve the issue of an etiological link between the Veteran's in-service exposure to acoustic trauma and his current bilateral hearing loss without resorting to speculation.  While the examiner could not provide an etiology opinion regarding the Veteran's hearing loss, he did appear to indicate that the disability is in fact related to noise exposure.  Particularly, he noted that the Veteran had in-service noise exposure from combat as well as post-service noise exposure from his career as a truck driver.  

The Veteran has testified that his occupational noise-exposure as a truck driver was significantly less than what he experienced as an infantryman in the military.  He asserts that the cab of a truck is well insulated, and no louder than driving a car.  He also notes that a truck must be quiet enough so that a second driver can sleep while another person is driving.  Further, the Veteran asserts that he first recognized that he was having difficulty hearing while in the military.  

The Board recognizes that etiology of dysfunctions and disorders is generally a medical determination and must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Id. at 1377 n.4.  The general principle that acoustic trauma may lead to hearing loss is commonly known and, therefore, the Veteran's testimony that noise exposure in service resulted in his current hearing loss has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

In the present case, the Board finds that the evidence taken as a whole, at a minimum, gives rise to a reasonable doubt on the question. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).   Here, the examiner did not reject the view that the Veteran's hearing loss was related to his military service, but only stated that he could not conclude that that was the case without resorting to speculation.  The medical evidence tends to show that the Veteran's hearing loss is, in fact, related to noise exposure.  The Veteran has submitted seemingly credible statements and testimony regarding the nature of his in-service noise exposure and lack of significant noise exposure thereafter.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's hearing loss is at least as likely as not attributable to his in-service noise exposure, and service connection for hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


